Citation Nr: 1520490	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  12-16 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the glottis, claimed as throat cancer, claimed as a residual to exposure to ionizing radiation.

2.  Entitlement to service connection for tooth damage, claimed as secondary to the squamous cell carcinoma of the glottis.

3.  Entitlement to service connection for a skin condition of the neck, claimed as secondary to the squamous cell carcinoma of the glottis.

4.  Entitlement to service connection for right ear condition, claimed as secondary to the squamous cell carcinoma of the glottis.

5.  Entitlement to a temporary total evaluation due to treatment beginning in December 2007 for squamous cell carcinoma of the glottis requiring convalescence.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1953 to February 1956.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran was scheduled for a hearing at the Board's Washington, D.C. offices in March 2015, but failed report.


FINDINGS OF FACT

1.  The Veteran participated in a radiation risk activity during service.  

2.  Squamous cell carcinoma of the glottis was not manifest in service and is unrelated to service, to include exposure to ionizing radiation therein.

3.  Tooth damage, a skin condition, and a right ear condition were not manifest in service, and are not related to a disease, event or injury of service origin including a service-connected disability.

4.  Treatment commencing in December 2007 was not for a service-connected disability.


CONCLUSIONS OF LAW

1.  Squamous cell carcinoma of the glottis was not incurred in active service, nor may such a disorder be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2014).

2.  The criteria for service connection for tooth damage, a skin condition, and a right ear condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§§ 3.102, 3.159, 3.303, 3.310(a) (2014).

3.  The criteria for a temporary total rating for treatment of squamous cell carcinoma of the glottis commencing in December 2007 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

A letter dated in March 2008 discussed the evidence necessary to support a claim of entitlement to service connection.  The evidence of record was listed and the Veteran was informed of the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

In January 2009, the Veteran was advised of the evidence necessary to support a claim of entitlement to service connection on a secondary basis.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service and VA treatment records have been obtained and associated with the record.  VA has obtained a radiation dose estimate and requested an opinion regarding the etiology of the Veteran's cancer.  The individual who provided that opinion, the Director, Radiation and Physical Exposures, reviewed the Veteran's history and other relevant materials in the claims file prior to rendering her findings and opinions.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations. 

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Service Connection

As an initial matter, the Board notes that the Veteran has not alleged that his claimed disabilities are the result of participation in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are not applicable. 

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brown , 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service-connected when specific to radiation-exposed Veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge was otherwise incurred during active service, including as a result of exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's throat.  

VA treatment records indicate that the Veteran was diagnosed with squamous cell carcinoma of the right glottis in December 2007 and required emergency tracheostomy.  He subsequently underwent chemotherapy and radiation therapy to the laryngeal tumor, and was released to rehabilitation at a VA facility in February 2008, where he remained until May 2008.  In April 2009, the Veteran had recurrence of the carcinoma and underwent salvage total laryngectomy, with negative margins.  

In January 2010, the Defense Threat Reduction Agency (DTRA) notified the RO that the Veteran was a confirmed participant of Operation TEAPOT, conducted at the Nevada Test Site in 1955.   A description of his participation activities was provided.  DTRA noted that its Nuclear Test Personnel Review Program had established conservative maximum doses utilizing scientific methods, technical calculations, and actual radiation level measurements from U.S. atmospheric nuclear test detonations.  It noted that those values were much higher than previous radiation dose assessments, providing maximum benefit of the doubt to the Veteran and ensuring that reported doses were not less than actual doses.  It pointed out that the reported doses are based on worst-case parameters and assumptions, not all of  which a particular Veteran might have encountered.  It noted that assigning these parameters and assumptions was intended to adequately encompass any activities performed by the Veteran.  DTRA stated that the doses which the Veteran could have received during his participation on Operation TEAPOT were not more than an external gamma dose of 16 rem, an external neutron dose of 0.5 rem, an internal committed dose to the throat of alpha of 3 rem, and an internal committed dose to the throat of beta and gamma of 8 rem.

In February 2010, the RO referred the Veteran's case to Compensation and Pension Policy Staff.  It related the Veteran's report of what occurred during the nuclear tests, as well as his history of squamous cell carcinoma of the glottis and larynx.  

In March 2010, the Director, Compensation and Pension Service requested the Under Secretary for Health to provide an opinion regarding whether the Veteran's claimed cancer was related to his radiation exposure.  Among the pertinent facts provided, the Director noted that the Veteran reported a history of cigarette smoking intermittently for 45 years from age 19 to 64, with no other history of exposure to known carcinogens.  

In April 2010, the Director, Radiation and Physical Exposures provided an opinion.  She noted that the Interactive Radioepidemiologioal Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's cancer of the glottis.  She stated that the program calculated a 99th percentile value for the probability of causation of 18.02%.  She opined that it was unlikely that the Veteran's cancer of the glottis could be attributed to ionizing radiation during service.

In April 2010, the Director, Compensation and Pension Service provided an advisory opinion to the RO.  He noted that the Veteran was 20 years old when he was exposed to ionizing radiation, and that cancer of the glottis was diagnosed 52 years following that exposure.  He also noted that post-service exposure to carcinogens included smoking intermittently for 45 years from age 19 to age 64, with no other history of exposure to known carcinogens.  He opined that there was no reasonable possibility that the Veteran's cancer of the glottis resulted from his exposure to ionizing radiation during service.

In his June 2012 substantive appeal, the Veteran argued that no programming could possibly calculate probabilities due to the amount of variables that were present during his exposure.  He stated that his fatigues were inundated with radioactive residue and that he breathed dust from his clothes until the day following the testing.  He indicated that he walked through the blast area the following day and was exposed for hours, breathing dust and picking up objects that were radioactive.  

In September 2013, the Veteran argued that his son had a degree in business management with a concentration in management information systems, and that his analysis of the data revealed grouping problems with regard to the bell distribution and the standard deviation, as well as the line of regression and the population dispersion.  He stated that gamma radiation traveling at the speed of light would penetrate any and all biological life in a deformation behavior.  He indicated that his teeth fell out during his forties and fifties.  He urged that squamous cell carcinoma was a type of skin cancer that was directly attributed to radiation poisoning, and that this cancer lodged in his throat after breathing air and dust contaminated with an eight kiloton blast from the test shot.  

In a March 2015 appellate brief, the Veteran's representative cited to a report from the U.S. Department of Health and Human Services Agency for Toxic Substances & Disease Registry, noting the report's statement that alpha, beta, and gamma radiation had the ability to produce cancer in virtually every tissue and organ in laboratory animals.  The representative also cited the report's statement that after exposure to radiation, cancers may occur with some increasing frequency.  He noted that the report reflected that latency periods was increased when the exposed person was younger when exposed, and that humans exposed to 15 rad had an estimated doubling dose of cancers of radiosensitive tissues.  

Having carefully considered the record, the Board has determined that service connection for squamous cell carcinoma of the glottis is not in order.  With respect to the Veteran's contention that this disease is related to his exposure to ionizing radiation, the Board initially notes that squamous cell carcinoma is not subject to the presumptive provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  

However, as a cancer, it is a "radiogenic disease" pursuant to 38 C.F.R. § 3.311(b)(2).  The Board has considered this but finds that the preponderance of the competent evidence in this case establishes that the Veteran's cancer is not related to his in-service exposure to ionizing radiation.  As noted, DTRA provided dose estimates for the Veteran's participation in Operation TEAPOT, and indicated that newer dose estimates were much higher than previous assessments, providing maximum benefit of the doubt to the Veteran.  Based on those dose estimates, the Director, Radiation and Physical Exposures, opined that it was not likely that the Veteran's cancer of the glottis could be attributed to ionizing radiation during service.  The Director, Compensation and Pension Service considered this opinion and concluded that there was no reasonable possibility that the Veteran's cancer of the glottis resulted from exposure to ionizing radiation during service.  He reasoned that the cancer was diagnosed 52 years following service, and that the Veteran's post-service carcinogen exposure included a 45 year history of intermittent cigarette smoking.  

The competent evidence does not demonstrate that this claimed disability is the result of exposure to radiation or any incident of service.  Moreover, there is no competent evidence that the claimed disability was otherwise incurred during the Veteran's active service.  The evidence demonstrates a remote, post-service onset of this claimed disability.  Thus, the Board concludes that, while the Veteran's cancer is a radiogenic disease, the evidence establishes that it is not related to his in-service radiation exposure.  

The Board has considered the statements of the Veteran, as well as evidence in the form of articles and reports discussing the effects of radiation exposure.  With respect to the Veteran's statements, the Board finds that the question of whether the current disability was incurred in service, or is otherwise related to radiation exposure, is a complex medical issue that is beyond the realm of a layman's competence.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Regarding the treatise evidence discussing the effects of radiation exposure, these articles and reports provide general information but do not shed light on the specifics of the Veteran's in-service and post-service exposures to carcinogens.  Moreover, the Board  has considered the Veteran's argument that VA has not considered an independent data analysis conducted by his son, which he contends  revealed grouping problems and insufficient consideration of the risk assessment.  However, as noted above, DTRA's program established conservative maximum doses utilizing scientific methods, technical calculations, and actual radiation level measurements from U.S. atmospheric nuclear test detonations.  Those values were much higher than previous radiation dose assessments, providing maximum benefit of the doubt to the Veteran and ensuring that reported doses were not less than actual doses.  Thus, the Board concludes that the dose estimate provided by DTRA is supported by proper scientific methods and appropriate technical calculations.  The Board additionally notes that both the Director, Radiation and Physical Exposures and Director, Compensation and Pension Service considered DTRA's dose estimate, the Veteran's activities during his exposure, and other potential causes of his cancer.  Notably, the Director, Radiation and Physical Exposures holds a medical doctor degree as well as a Master's degree in public health.  She is board certified in occupational medicine and undersea medicine, and practiced for many years in the U.S. Navy prior to joining VA.  The Board therefore finds that she is fully competent to render a reliable opinion regarding the likelihood that the Veteran's squamous cell carcinoma is related to his in-service radiation exposure.  
The Board concludes that these opinions by the Director, Radiation and Physical Exposures and the Director, Compensation and Pension Service are most probative with respect to the question of the etiology of the Veteran's cancer.

With respect to the Veteran's claims of entitlement to service connection for tooth damage, a skin condition, and a right ear condition, the Board notes that the Veteran seeks service connection for these disabilities as secondary to his squamous cell carcinoma.  There is no indication that he seeks service connection for these disabilities on a direct basis, and in fact there is no evidence of their relationship to a disease, injury or event of service origin.  More significantly, as discussed above, service connection for squamous cell carcinoma of the glottis is not warranted; therefore, there is no legal basis upon which to grant service connection for tooth damage, a skin condition, and a right ear condition, as secondary disorders or otherwise.    

In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Temporary Total Evaluation

Applicable criteria provide that a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.  An extension of one, two, or three months beyond the initial three months may be granted and extensions of one or more months up to six months beyond the initial six months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b).

As noted in the statute, as a threshold matter, the disability requiring surgery must be one that is service-connected.  Id.  As discussed in-depth above, service connection for squamous cell carcinoma of the glottis is not warranted. 

As the Veteran's squamous cell carcinoma of the glottis is not service connected, a temporary total rating based convalescence for treatment commencing in December 2007 cannot be granted as the threshold requirement is not met.  Therefore, the Board finds that a temporary total rating for a surgery on a service-connected disability necessitating convalescence is not warranted in this case.



CONTINUED ON NEXT PAGE

ORDER

Entitlement to service connection for squamous cell carcinoma of the glottis is denied.

Entitlement to service connection for tooth damage is denied.

Entitlement to service connection for a skin condition of the neck is denied.

Entitlement to service connection for right ear condition is denied.

Entitlement to a temporary total evaluation due to treatment beginning in December 2007 for squamous cell carcinoma of the glottis requiring convalescence is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


